Order entered June 3, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01468-CR

                             CLARENCE RAY HINES, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F13-71067-Y

                                            ORDER
       On May 1, 2015, we ordered the trial court to make findings regarding the exhibits in this
appeal. We ADOPT the findings that: (1) the exhibits were located in the court reporter’s
lockbox in Criminal District Court No. 7; (2) court reporter Melva Key was notified of the
location of the exhibits; and (3) with the assistance of official court reporter Vearneas Faggett,
Ms. Key will retrieve the exhibits for filing with the record. We have now received the complete
reporter’s record.
       Appellant’s brief is due within thirty days of the date of this order.
       We DIRECT the Clerk to send copies of this order to the Honorable Elizabeth Frizell,
Presiding Judge, Criminal District Court No. 7, and to counsel for all parties.
                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE